Title: To James Madison from Thomas Newton, 28 November 1802
From: Newton, Thomas
To: Madison, James


Dr Sir
Norfolk 28th Novr 1802
Inclosed is mrs Bonneville’s order on Mr. Thomas Paine, which I have no doubt will be paid I will thank you to give it my Son who will be in Congress. Captn. Stanleys acct. £22:10 Sterling Mr. Paine had better remit by a bill on some of the Offices here, who have public money in their hands—excuse me troubling you on such an Occassion. A lady a Stranger & wanting supplies & a request to do it, could not be resisted I shall be glad to serve you here. Ys respectfully
Thos Newton
 

   
   RC and enclosure (DLC). For enclosure, see n. 1.



   
   Newton enclosed a 27 Nov. 1802 order on Thomas Paine for $120 “for my expences to Bordenton,” signed “Brazier Bonneville” (1 p.). At the foot of the page, Thomas Newton, Jr., wrote, “Recd. the above from the Bank of discount and deposit at Washington / Feby 22. 1803.” Paine had lived for five years in France with the revolutionary printer Nicolas de Bonneville, who planned to accompany him when he left France. Though Bonneville apparently was not allowed to leave the country, his wife, Marguerite Brazier de Bonneville, and their three sons followed Paine to the U.S. where he established them on his property in Bordenton, New Jersey. On 15 Nov. Paine had written Marguerite de Bonneville at Norfolk that he would pay Captain Stanley the balance of their passage. He added that she should apply to JM’s friend Thomas Newton to supply her with such money as she required and Paine would repay it through JM (Philip S. Foner, ed., The Complete Writings of Thomas Paine [2 vols.; New York, 1945], 2:1430–31; Jack Fruchtman, Jr., Thomas Paine: Apostle of Freedom [New York, 1994], pp. 369, 386–87).



   
   Republican Thomas Newton, Jr. (1768–1847), of Norfolk, Virginia, was elected to the Seventh through the Twentieth and the Twenty-second Congresses.


